Newburger, J.
This is an action brought for damages sustained by the plaintiff on account of water dripping through the ceiling of his premises.
■ The premises where the damages occurred is a four-story building, and at the time of the accident was wholly occupied, one tenant being on each floor.
The plaintiff occupied the parlor floor or main floor as a tailor, the'defendant the second floor of the building as a dressmaker and for living purposes.
On January 6,1894 (Saturday), the plaintiff closed his place of business.
On Monday morning, when plaintiff’s clerk opened the plaintiff’s store about eight o’clock, water was dripping from the ceiling.
The trial resulted in a verdict for the plaintiff, and from the judgment entered upon such verdict, and from the order denying the defendant’s motion for a new trial, this appeal is taken.
The trial justice properly denied the motion for a dismissal of the plaintiff’s complaint.
*780The testimony of the plaintiff and his attorney as to statements made by the defendant after the overflow required that the case should be submitted to the jury as to the negligence and carelessness of the defendant.
The charge of the trial justice was a fair and complete statement of the law governing cases of this kind, and must have been so viewed by the defendant’s counsel, as there is not a single exception, nor was any request made by defendant to charge anything in addition.
The judgment appealed from must be affirmed, with costs.
Van Wyck, J., concurs.
Judgment affirmed, with costs.